Exhibit AllianceBernstein l.p. Amended and Restated Century Club Plan 1. Purpose. The purpose of the AllianceBernstein L.P. Century Club Plan (the “Plan”) is to provide an incentive to employees (“Sales Employees”) of AllianceBernstein Investments, Inc. (“AllianceBernstein Investments”) or another subsidiary of AllianceBernstein L.P. (“AllianceBernstein”) whose primary responsibilities are to assist in the distribution of shares of or interests in investment companies, including business development companies, managed by AllianceBernstein or a subsidiary of AllianceBernstein.These purposes are to be furthered by AllianceBernstein agreeing from time to time to award to such persons units representing assignments of beneficial ownership of limited partnership interests in AllianceBernstein Holding L.P. (the “Units”) on the condition that such persons meet sales targets or other sales criteria. 2. Administration. (a) The Plan shall be administered by the Board Compensation Committee (“Compensation Committee”) of the Board of Directors (the “Board”) of AllianceBernstein Corporation (the “General Partner”), the general partner of AllianceBernstein, or another committee designated by the Board (the “Designated Committee”).If appointed, the Designated Committee shall be comprised of two or more members.The Compensation Committee or the Designated Committee, as applicable, shall hereinafter be referred to as the Administrator. (b) The Administrator shall have full and complete authority in its discretion, but consistent with and subject to the express provisions of the Plan, to (i) select the Sales Employees to whom Units shall be awarded under the Plan upon the satisfaction by such Sales Employees of sales targets or other sales criteria, (ii) specify the level of sales or other criteria to be achieved as a condition to an award of Units, (iii) determine the number of Units to be awarded, (iv) determine any vesting conditions to which an award of Units may be subject (as more fully described in Section 6), and (v) adopt such rules and regulations and make all other determinations deemed necessary or desirable for the administration of the Plan. 3. Eligibility. Sales Employees eligible to participate in the Plan for a given year shall be those employees who are selected by the Administrator whose primary responsibility is to assist in the distribution of shares of or interests in investment companies, including business development companies, managed by AllianceBernstein or a subsidiary of AllianceBernstein. Such employees shall include, among others, those categories of individuals employed by AllianceBernstein Investments customarily referred to as “wholesalers” and “dealer marketers.” No member of the Board or any “officer” of AllianceBernstein or the General Partner, as the term “officer” is defined in Rule 16a-1(f) under the Securities Exchange Act of 1934, shall be eligible to participate in the Plan. An eligible Sales Employee may be awarded Units under the Plan upon more than one occasion. 4. Units. Except as otherwise provided in this Section 4, for any period, the aggregate number of Units that may be awarded under the Plan (the “Plan Units”) shall in no event be in excess of the number of Units that are available for award under the AllianceBernstein Amended and Restated 1997 Long-Term Incentive Plan, as amended (“1997 Incentive Plan”), for such period, subject to adjustment in accordance with the provisions of Section 8 below.The maximum number of Units that may otherwise be awarded under the Century Club Plan is to be increased by the number of Units tendered to Holding or the Partnership by an employee in payment of a Withholding Amount (as defined below in Section 10).In addition, the maximum number of Units is subject to adjustment in the event of a change in the Units or the units of limited partnership interest of AllianceBernstein, or an incorporation of either Holding or AllianceBernstein.Units awarded under the Century Club Plan may be either authorized but previously unissued Units or Units reacquired by Holding, AllianceBernstein or a subsidiary of AllianceBernstein in open-market purchases.Any Plan Unit which for any reason is forfeited shall be treated for purposes of this Section 4 as if the Plan Unit had never been awarded. 5. Award of Plan Units. The Administrator may award Plan Units under the Plan for any year which ends on or after the Plan is approved by the Unitholders of AllianceBernstein. 6. Vesting of Plan Units. (a) General.In the discretion of the Administrator, the rights and interests of a recipient of Plan Units in all or a portion of any Plan Units awarded hereunder with be subject to such vesting conditions as are specified by the Administrator at the time of the award, which conditions shall be set forth in a schedule prepared by the Administrator and provided to the recipient. (b) Termination of Employment. (i) The rights of a recipient of an award of unvested Plan Units will vest with respect to such Plan Units (A) in each particular instance as the conditions of vesting prescribed by the Administrator are met, (B) as of the last day of the recipient’s employment with the Partnership if the recipient ceases to be in the employ of the Partnership by reason of the recipient’s (x) death, (y) Disability (as defined below), or (z) termination of employment with the Partnership by the Partnership for any reason other than for Cause (as defined below), and (C) immediately prior to the sale of all or substantially all of the Partnership’s business or assets to a person or entity (other than an Affiliate of the Partnership) which is in connection with a liquidation of the Partnership other than in connection with an Adverse Tax Determination (as the terms “Affiliate” and “Adverse Tax Determination” are defined in the Agreement of Limited Partnership (As Amended And Restated). (ii) A recipient with forfeit all of his rights and interests in all then unvested Plan Units (i) as of the last day of his employment with the Partnership if he ceases to be in the employ of the Partnership other than under a circumstance in which his rights in the Plan Units vest in accordance with paragraph (b) of this Section 6, or (ii) as of the date of the written determination described in Section 15.1(a)(iv) of the Agreement of Limited Partnership of Alliance Capital Management L.P. (in connection with the reasonably contemplated insolvency of bankruptcy of the Partnership), if the Partnership is, accordingly, then dissolved and liquidated.
